Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7, 9-14, 23, 24, and 31-33 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kurzweil et al. (Kurzweil) (US 2006/0017752).
Regarding claims 1 and 23, Kurzweil discloses an apparatus for providing feedback to a user (FIG. 1), the apparatus comprising: 
an image sensor (28a); and
([0039], [0080], detection of a pointer or finger and text data is determined) configured to:
monitor a plurality of images captured by the image sensor to identify a plurality of objects within the scene ([0039], an ATM screen and the motion of the user's finger in front of the ATM screen are detected by the reading machine 10 through processing data received by the camera 28a mounted in the glasses 28),
determine, based on analysis of the plurality of images, whether relative motion occurs between a moving one of the plurality of objects and another one of the plurality of objects that appears to be stationary in the plurality of images ([0039], [0078], [0079], motion of a finger relative to a screen is tracked across images; a moving finger is detected and distinguished from stationary buttons);
determine, based on an analysis of at least one of the plurality of images, that a head of the user is looking toward the moving one of the plurality of objects (FIG. 8, steps 208 and 208, [0079], [0080], images are processed to determine the presence and location of user’s finger (i.e. it is determined that the moving object is present and the location of object)):
obtain, based on the determination, contextual information from the scene ([0039], [0079], [0080], when the presence of a finger and motion of a finger relative to a background is detected, text data of the background section is determined); and
provide the feedback to the user based on at least part of the contextual information ([0066], text to speech processing is performed based on the detected text data).
Regarding claim 2, Kurzweil discloses wherein the moving one of the plurality of objects is an object in a background of the scene ([0039], an ATM screen), and the another one of the plurality of objects is an object in a foreground of the scene ([0039], [0096], a finger or pointer).
claim 3, Kurzweil discloses wherein the contextual information is associated with the object in the background and is used to identify the object in the foreground ([0039], text data is identified).
Regarding claim 4, Kurzweil discloses wherein the at least one processor device is further configured to retrieve the contextual information from a stationary object in the background when the object in the foreground is moving ([0039], text data is retrieved from an ATM when a finger movement is detected).
Regarding claim 5, Kurzweil discloses wherein the stationary object includes a branded product ([0039], an ATM issued by a bank; [0071], information about clothing) and the contextual information includes information associated with the branded product ([0039], text data is from the screen of the ATM is determined; [0071], information about clothing).
Regarding claim 6, Kurzweil discloses wherein the moving one of the plurality of objects is an object in a foreground and the another one of the plurality of objects is an object in the background ([0039], a finger and an ATM screen).
Regarding claim 7, Kurzweil discloses wherein the at least one processor device is further configured to retrieve the contextual information from a moving object in a foreground of the scene when the user's head tracks the moving object ([0039], the position of a finger is determined when a motion of the finger is detected).
Regarding claim 9, Kurzweil discloses wherein obtaining contextual information includes performing optical character recognition on an area of at least one of the plurality of images ([0039], [0066], OCR is performed).
claim 10, Kurzweil discloses wherein obtaining the contextual information includes comparing the at least one of the plurality of images with stored image data ([0061], image features are compared to a knowledge base).
Regarding claim 11, Kurzweil discloses wherein the contextual information is used for selecting an action to execute from a plurality of context-based actions ([0039], text is determined for performing actions at an ATM using a button from a plurality of buttons).
Regarding claim 12, Kurzweil discloses wherein the image sensor is further configured to capture real time images at a plurality of resolutions, and the contextual information is used for selecting which of the plurality of resolutions to use ([0078], images are captured at low resolution when no text is determined and [0096] capture high resolution images when text is determined).
Regarding claims 13 and 14, Kurzweil discloses wherein the at least one processor device is configured to select between a plurality of differing processing schemes based on the contextual information obtained ([0066] text to speech, [0080], a finger or pointer is detected, [0079], continuous image monitoring is performed); and wherein the plurality of differing processing schemes includes a processing scheme to identify an object ([0080], a pointed is detected), a processing scheme to audibly reading a text ([0066], text to speech), and a processing scheme to continuously monitor an object ([0079], when a finger is not detected, more images are monitored for detecting a finger).
Regarding claim 24, Kurzweil discloses a software product stored on a non-transitory computer readable medium and comprising data and computer implementable instructions for carrying out the method of claim 23 ([0036], program stored on CRM).
claim 31, Kurzweil discloses wherein the at least one processor device is further configured to adjust a capture parameter of the image sensor ([0078], the resolution of the camera is adjusted).
Regarding claim 32, Kurzweil discloses wherein the capture parameter is adjusted based on the contextual information determined from the scene ([0078], [0096], when a pointer is detected, the camera’s resolution is changed to a high resolution mode).
Regarding claim 33, Kurzweil discloses wherein the capture parameter is a resolution ([0078], the resolution of the camera is adjusted).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurzweil et al. (Kurzweil) (US 2006/0017752).
Regarding claim 8, Kurzweil discloses wherein the moving object includes a transportation vehicle and the contextual information includes information associated with the transportation vehicle ([0087], information about cars is determined).
While Kurzweil does not explicitly disclose a public transportation vehicle, it is well known for cars to be used for public transportation, such as a taxi.  Further, one of ordinary art could easily conceive to apply the teachings of Kurweil to larger forms of public transportation such as a bus or car.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Kurzweil to identification of public transportation information for helping a visually impaired person to independently use such services.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488